DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
Claims 1-8 and 10-25 are allowed.
The following is an examiner’s statement of reasons for allowance:  as per the independent claim 1, the closest prior art Sherwood (US 2003/0209836) in view of Siegel (US 2006/0121208) fail to teach an apparatus for producing three-dimensional model by sequentially forming layers of photopolymer material one on top of the other responsive to data defining the three-dimensional model, the apparatus comprising: [a combination of elements] at least one printing head configured to selectively dispense the photopolymer material responsive to data defining a shape of the three-dimensional model; an array of LEDs controllable to provide radiation to polymerize the photopolymer material,  with having wherein the LEDs in said array are non-packaged LEDs; and  in further combination with a controller configured to: control the at least one printing head to dispense the photopolymer material to sequentially form the layers of photopolymer material; and to turn on the array of LEDs to provide the radiation to cure the photopolymer material when situated above the photopolymer material and to turn off the array of LEDs when not situated above the photopolymer material.
As for claim 25, Sherwood (US 2003/0209836) in view of Siegel (US 2006/0121208) fails to teach an apparatus for producing a three-dimensional model by 
at least one printing head configured to selectively dispense the photopolymer material responsive to data defining a shape of the three-dimensional model; an array of LEDs controllable to provide radiation to polymerize the photopolymer material; in combination with  a cooling element configured to enhance heat dissipation from the array of LEDs, wherein said cooling element is selected from the group consisting of: a fan, a heat sink, a copper area on a printed circuit board including the array of LEDs and a Peltier device; and in combination with a controller configured to control the at least one printing head…to turn on the array of LEDs to provide the radiation cure the photopolymer material when situated above the photopolymer material and to turn off the array of LEDs when not situated above the photopolymer material.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 2018/0253507 A1 teaches lighting which includes packaged LEDs but it does not pertain to three-dimensional apparatus and is after the filing date of the instant application; US 2019/0299531 A1 (Linear light source using UV LEDs and photopolymer 3D printer comprising linear light source).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAHIDA SULTANA whose telephone number is (571)270-1925.  The examiner can normally be reached on Mon-Friday (9:00 AM -5:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NAHIDA SULTANA
Primary Examiner
Art Unit 1743



/NAHIDA SULTANA/Primary Examiner, Art Unit 1743